                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      vs.                              )     Cause No. 3:07-CR-104 RLM
                                       )
MELVIN FAGAN                           )

                              OPINION AND ORDER

      On February 4, 2019 defendant Melvin Fagan filed a motion to dismiss his

conviction pursuant to Fed. R. Crim. P. 12(b)(6) [Doc. No. 84].

      As an initial matter, Mr. Fagan’s motion to dismiss is improper. Fed. R.

Crim. P. 12 concerns pleadings and pretrial motions. Fed. R. Crim. P. 12(b)(6) is

not the proper mechanism under which Mr. Fagan can challenge his conviction.

Mr. Fagan’s proper course of remedy is a motion to vacate his conviction under

28 U.S.C. § 2255. The court, recognizing that Mr. Fagan is proceeding pro se,

will construe his current motion as if it were a petition made under 28 U.S.C. §

2255. For the reasons stated below, the court denies Mr. Fagan’s petition.

      On January 2, 2019, this court denied Mr. Fagan’s most recent motion to

vacate because his 28 U.S.C. § 2255 was untimely [Doc. No. 83]. Mr. Fagan’s

conviction became final more than nine years ago and his motion therefore faces

serious statute of limitations issues. Under the exceptions of 28 U.S.C. § 2255,

unless Mr. Fagan can provide evidence that the government either impeded the

filing of this motion or that he recently discovered facts supporting his claim, the

motion is time-barred.




 
      Mr. Fagan has raised no new evidence to support a granting of his most

recent 28 U.S.C. § 2255 petition. Similar to the court’s finding in its January 2,

2019 order, Mr. Fagan offers only speculation that indictment in his various

cases were never returned by the grand jury and that the government

fraudulently induced his waiver of prosecution in this case by agreeing to dismiss

these unreturned indictments. No evidence has been presented in support of his

theory.

      For the foregoing reason, the court DENIES Mr. Fagan’s motion to vacate

[Doc. No. 84].

      SO ORDERED

      ENTERED: May 1, 2019


                                      /s/ Robert L. Miller, Jr.
                                     Judge, United States District Court




 
